IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Demetrius Bailey,                              :
                      Petitioner               :
                                               :
              v.                               :
                                               :
C.O. James, C.O. Kauffman,                     :
Unit Manager Jen Digby,                        :
Superintendent Laurel Harry,                   :   No. 73 M.D. 2021
                  Respondents                  :   Submitted: February 4, 2022


BEFORE:       HONORABLE ANNE E. COVEY, Judge
              HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                                 FILED: May 24, 2022

              Before this Court are the Pennsylvania Department of Corrections
(DOC) State Correctional Institution (SCI) at Camp Hill Superintendent Laurel
Harry’s (Superintendent Harry)1 Preliminary Objections (Preliminary Objections) to
Demetrius Bailey’s (Petitioner) pro se Petition for Review (Petition) filed in this
Court’s original jurisdiction. After review, this Court sustains Superintendent
Harry’s first Preliminary Objection and dismisses the Petition.




       1
          Petitioner named Corrections Officer (C.O.) James (James), C.O. Kauffman (Kauffman),
Unit Manager Jen Digby (Digby) and Superintendent Harry as respondents. On May 25, 2021,
DOC filed preliminary objections alleging lack of proper service. On May 26, 2021, this Court
ordered Petitioner to make proper service on all respondents and the Pennsylvania Office of
Attorney General (Attorney General), or it would dismiss the Petition. On June 14, 2021, finding
that Petitioner only served Superintendent Harry and the Attorney General’s office, this Court
dismissed James, Kauffman, and Digby from the action.
                                             Facts2
              Petitioner is currently incarcerated at SCI-Camp Hill. On March 15,
2021, Petitioner filed the Petition generally alleging that Superintendent Harry has
retaliated against him and denied him access to the courts by stealing and/or
destroying boxes of legal documents relating to his criminal appeals and confining
him to the Restricted Housing Unit (RHU), thereby violating his constitutional
rights. Specifically, Petitioner claims such actions have deprived him of his First
Amendment right to free speech,3 his right to equal protection4 and his constitutional
right to access the courts.5 See Petition at 3. Petitioner also complains that
Superintendent Harry violated a federal civil settlement agreement (Settlement
Agreement).
              On July 8, 2021, Superintendent Harry filed the Preliminary Objections
to the Petition alleging: (1) lack of personal involvement in the alleged civil rights
violations; (2) Petitioner’s failure to state a claim upon which relief can be granted;
and (3) lack of this Court’s jurisdiction to enforce the Settlement Agreement. On
July 12, 2021, Petitioner filed his answer opposing the Preliminary Objections. The
Preliminary Objections are now ripe for disposition.


       2
         The following facts are as alleged in the Petition.
       3
         U.S. Const. amend. I.
       4
         Section 1 of the Fourteenth Amendment to the United States (U.S.) Constitution provides:
              All persons born or naturalized in the [U.S.], and subject to the
              jurisdiction thereof, are citizens of the [U.S.] and of the [s]tate
              wherein they reside. No [s]tate shall make or enforce any law which
              shall abridge the privileges or immunities of citizens of the [U.S.];
              nor shall any [s]tate deprive any person of life, liberty, or property,
              without due process of law; nor deny to any person within its
              jurisdiction the equal protection of the laws.
U.S. Const. amend. XIV, § 1.
       5
         “[I]nmates have a ‘fundamental constitutional right of access to the courts.’” Bussinger
v. Dep’t of Corr., 29 A.3d 79, 84 (Pa. Cmwlth. 2011), aff’d, 65 A.3d 289 (Pa. 2013) (quoting
Bronson v. Horn, 830 A.2d 1092, 1095-96 (Pa. Cmwlth. 2003), aff’d, 848 A.2d 917 (Pa. 2004)).
                                                2
                                          Discussion

               In ruling on preliminary objections, we must accept as true
               all well-pleaded material allegations in the petition for
               review, as well as all inferences reasonably deduced
               therefrom. The Court need not accept as true conclusions
               of law, unwarranted inferences from facts, argumentative
               allegations, or expressions of opinion. In order to sustain
               preliminary objections, it must appear with certainty
               that the law will not permit recovery, and any doubt
               should be resolved by a refusal to sustain them.
               A preliminary objection in the nature of a demurrer admits
               every well-pleaded fact in the [petition for review] and all
               inferences reasonably deducible therefrom. It tests the
               legal sufficiency of the challenged pleadings and will be
               sustained only in cases where the pleader has clearly failed
               to state a claim for which relief can be granted. When
               ruling on a demurrer, a court must confine its analysis
               to the [petition for review].[6]

Torres v. Beard, 997 A.2d 1242, 1245 (Pa. Cmwlth. 2010) (emphasis added;
citations omitted).
    First Preliminary Objection: Demurrer - Lack of Personal Involvement
               Superintendent Harry first avers that the Petition should be dismissed
because it does not include any factual allegations describing her personal
participation in the alleged civil rights violations. Specifically, Superintendent
Harry contends:

               Petitioner fails to allege any facts whatsoever to indicate
               [Superintendent] Harry [] was personally involved with
               the alleged handling of Petitioner’s legal documents, the
               decision to house Petitioner in the RHU, or had any

       6
          “‘[C]ourts reviewing preliminary objections may not only consider the facts pled in the
[petition for review], but also any documents or exhibits attached to it.’ Allen v. Dep’t of Corr.,
103 A.3d 365, 369 (Pa. Cmwlth. 2014).” Foxe v. Pa. Dep’t of Corr., 214 A.3d 308, 310 n.1 (Pa.
Cmwlth. 2019). Although the Petition references an “Exhibit B,” no exhibits were attached
thereto.


                                                3
               involvement in the alleged failure to comply with
               Petitioner’s [S]ettlement [A]greement.            In fact,
               [Superintendent] Harry [] is only mentioned in the caption
               of the Petition, and there is no mention of her in the body
               of the Petition as it pertains to the factual allegations.
               Petitioner’s broad, conclusory allegations in the Petition
               only underscore that [Superintendent] Harry [] has been
               sued by virtue of her supervisory role as the
               Superintendent of SCI-Camp Hill rather than any direct
               actions she undertook relative to Petitioner’s
               constitutional claims.

Superintendent Harry Br. at 12.
               In Rode v. Dellarciprete, 845 F.2d 1195 (3d Cir. 1988),7 the Third
Circuit Court of Appeals explained:

               A defendant in a civil rights action must have personal
               involvement in the alleged wrongs; liability cannot be
               predicated solely on the operation of respondeat superior.
               Personal involvement can be shown through allegations of
               personal direction or of actual knowledge and
               acquiescence. Allegations of participation or actual
               knowledge and acquiescence, however, must be made
               with appropriate particularity.

Id. at 1207 (emphasis added; citations omitted); see also Horan v. Wetzel (Pa.
Cmwlth. No. 1425 C.D. 2013, filed May 28, 2014).8 Further, a civil rights complaint
must allege facts identifying “the conduct, time, place, and persons responsible.”
Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005). A “[petitioner] must allege
the personal involvement of each [respondent] to state a claim against them under



       7
         “‘Generally, decisions of federal district courts and courts of appeals are not binding on
this Court, . . . but they may have persuasive value.’ Unreported federal court decisions may also
have persuasive value.” Nagle v. Trueblue, Inc., 148 A.3d 946, 959 n.15 (Pa. Cmwlth. 2016)
(quoting GGNSC Clarion LP v. Kane, 131 A.3d 1062, 1069 n.15 (Pa. Cmwlth.), aff’d, 152 A.3d
983 (Pa. 2016)).
       8
         This Court’s unreported memorandum opinions may be cited “for [their] persuasive
value, but not as a binding precedent.” Section 414(a) of the Commonwealth Court’s Internal
Operating Procedures, 210 Pa. Code § 69.414(a). Horan is cited for its persuasive value.
                                                4
Section 1983[, 42 U.S.C. § 1983].” Reed v. Chambersburg Area Sch. Dist., 951 F.
Supp. 2d 706, 719 (M.D. Pa. 2013) (emphasis added).
                The United States (U.S.) Supreme Court restated that “vicarious
liability is inapplicable to . . . [civil rights lawsuits], [thus,] a [petitioner] must plead
that each [g]overnment-official [respondent], through the official’s own individual
actions, has violated the [U.S.] Constitution.” Ashcroft v. Iqbal, 556 U.S. 662, 676
(2009) (emphasis added); see also Bush v. Veach, 1 A.3d 981 (Pa. Cmwlth. 2010)
(holding that a prison superintendent was not legally responsible merely by
reviewing a prisoner’s grievances for his staff’s alleged retaliatory acts against the
prisoner, when the prisoner did not aver the superintendent’s actual knowledge of
the retaliation).
                In West v. Varano (M.D. Pa. No. 1:10-CV-2637, filed August 1, 2013,
adopted August 29, 2013), 2013 U.S. Dist. LEXIS 123882, a U.S. Magistrate Judge
for the Middle District of Pennsylvania considered an action under the Eighth
Amendment to the U.S. Constitution9 brought against a prison superintendent,
explaining:

                [The inmate] names [the prison superintendent] as a
                defendant on his Eighth Amendment deliberate
                indifference claim, but his pleading contains absolutely no
                factual allegations relating to this defendant beyond his
                assertion that the defendant had oversight responsibilities
                for the operation of the prison. In considering claims
                brought against supervisory prison officials arising out of
                alleged constitutional violations, the courts recognize that
                supervisors may be exposed to liability only in certain,
                narrowly defined, circumstances.
                Thus, it is clear that a claim of a constitutional
                deprivation cannot be premised merely on the fact that
                the named defendant was a prison supervisor when the
                incidents set forth in the complaint occurred. Quite the

       9
           U.S. Const. amend VIII (relating to cruel and unusual punishment).
                                                 5
            contrary, to state a constitutional tort claim the plaintiff
            must show that the supervisory defendants actively
            deprived him of a right secured by the [U.S.]
            Constitution. Morse v. Lower Merion Sch[.] Dist., 132
            F.3d 902 (3d Cir. 1997); see also Maine v. Thiboutot, 448
            U.S. 1 . . . (1980). Constitutional tort liability is personal
            in nature and can only follow personal involvement in the
            alleged wrongful conduct shown through specific
            allegations of personal direction or of actual knowledge
            and acquiescence in the challenged practice.

West, slip op. at __, 2013 U.S. Dist. LEXIS 123882, at *22-*24 (emphasis added).
            Recommending the prison superintendent’s dismissal from the lawsuit,
the U.S. Magistrate Judge concluded:

            [The inmate] does not allege that [the prison
            superintendent] directed the conduct complained of by the
            plaintiff, or had knowledge of that conduct and acquiesced
            in it. Rather, in the first instance [the inmate] simply
            alleges the superintendent was legally responsible for the
            overall operation of the prison. To the extent that [the
            inmate] premises liability of this particular defendant upon
            the assertion that he was legally responsible for the overall
            operation of the institution, without setting forth any
            further factual basis for a claim against him in the body of
            this pleading, this cursory style of pleading is plainly
            inadequate to state a claim against a prison supervisor and
            compels dismissal of this defendant.

Id. at __, 2013 U.S. Dist. LEXIS 123882, at *22-*26.
            Here, Petitioner alleges, in relevant part:
            3.) Around December 2019, while at SCI-Somerset[, its]
            superintendent assistant approved [Petitioner] to have (4)
            extra legal boxes of legal documents for [his] active
            criminal appeals and civil actions along with [his] personal
            [and] legal mail, (1) foot locker, [and] (6) record boxes of
            legal documents after being incarcerated for (26) years[.]
            [O]n top of that [he had] clothes, hyg[iene] products,
            sneakers, T.V., radio, typewriter, tablet, commissary,
            photos, etc. . . .



                                          6
               4.) On [January 6, 2020, Petitioner] signed [the]
               Settlement Agreement with [DOC to] transfer [Petitioner]
               to SCI-Camp Hill with all [of his] legal property [and]
               personal property . . . .
               5.) Respondents did not follow the Settlement Agreement
               and [Petitioner] made the Federal [sic] aware no action
               was taken so [r]espondents took it upon themselves to
               intentionally, illegally, willfully[,] [sic] recklessly on N-
               Block continue to retaliate against [Petitioner] for winning
               this settlement and violate [Petitioner’s] constitutional
               right[s] [and violate various state statutes].
               6.) From [November 10, 2020] to [February 9, 2021], N-
               Block has been on enhanced quarantine for [an] outbreak
               of COVID-19, and the only thing Petitioner could do was
               continue to fight his juvenile life sentence and his lawsuits
               in which he filed Civil Action No. 3120-CV-0762 against
               [r]espondents [and] SCI-Camp Hill staff. Due to filing
               this lawsuit[,] [r]espondents on N-Block continue to
               retaliate for [sic] [Petitioner] exercising his constitutional
               right to complain.
               7.) On [February 24, 2021], Security Capt[ain] Becker,
               Security [Lieutenant] Francis, [and Lieutenant]
               Burkefelt intentionally [and] illegally lock[ed]
               [Petitioner] in the RHU out of retaliation for filing [a]
               lawsuit against [the] security office and fraudulent reports
               by racist white female staff nurses to interfere with
               [Petitioner’s] legal documents/materials to challenge his
               convictions & illegal sentences.
               8.) On [February 26, 2021], [r]espondents stole/destroyed
               (3) boxes of legal documents to [sic] [Petitioner’s]
               criminal appeals, trial & [Post Conviction Relief Act10]
               hearing . . . (300) photographs . . . and a lot of my [family]
               members are dead so my pictures of my grandmother
               [have] sentimental value . . . .

Petition at 2-3 (emphasis added).
               Importantly, Petitioner does not allege in his Petition that
Superintendent Harry, an SCI supervisor, “through [her] own individual actions,

      10
           42 Pa.C.S. §§ 9541-9551.
                                             7
has violated the [U.S.] Constitution.” Ashcroft, 556 U.S. at 676 (emphasis added).
In fact, of those original respondents named in the Petition, Petitioner does not
identify the specific respondent(s) to which he refers in Petition paragraphs 5, 6, and
8, nor the manner in which supervisory staff, such as Superintendent Harry, were
allegedly involved.
               The U.S. District Court for the Eastern District of Pennsylvania recently
dismissed claims against defendants, explaining:

               [A]n individual must be personally involved in violating a
               plaintiff’s rights to be liable [for a civil rights violation].
               However, the [c]omplaint does not describe how any of
               these individuals violated [the plaintiff’s] rights.
               Although [the plaintiff] at times alleges that the
               “defendants” engaged in certain conduct, where there are
               multiple events and defendants at issue, a plaintiff
               generally cannot state a claim by repeatedly and
               collectively referring to the “[d]efendants” as a group
               without clarifying the specific basis for each
               [d]efendant’s liability. See Lawal v. McDonald, 546 F.
               App’x 107, 113 (3d Cir. 2014) (agreeing with the district
               court that [“]the repeated and collective use of the word
               ‘[d]efendants’ ‘fail[ed] to name which specific
               [d]efendant engaged in the specific conduct alleged’”).

Butler v. Lehigh Cnty. Jail (E.D. Pa. No. 22-CV-0229, filed Feb. 15, 2022), slip op.
at ___, 2022 U.S. Dist. LEXIS 26672, at *9 (emphasis added).
               Here, Petitioner makes no specific allegation directly identifying
Superintendent Harry as a perpetrator, or what act, if any, she allegedly committed.11
Petition at 2-3. Petitioner’s general reference to “[r]espondents” in his allegations
does not adequately state a civil rights claim.               See Butler.       By identifying
“[r]espondents” collectively, Petitioner does not allege Superintendent Harry’s

       11
          See Lawal, 546 F. App’x at 113 (“As a result [of the plaintiff’s repeated and collective
use of the word defendants and failure to identify which defendant participated in the conduct],
the [a]mended [c]omplaint is ambiguous about each [d]efendant’s role in the operation and
whether he committed the act himself or supervised other agents in doing so.”).
                                                8
“personal direction” or “actual knowledge and acquiescence.” Rode, 845 F.2d at
1207. Thus, Petitioner does not make his allegations of Superintendent Harry’s
participation with “appropriate particularity.” Id.
               Further, the fact that Petitioner identified the specific individuals who
allegedly confined him to the RHU, in Petition paragraph 7, reflects that had
Petitioner known which individuals committed the acts in Petition paragraphs 5, 6,
and 8, he would have so stated.12 Absent any specific allegations describing her
specific participation, Petitioner’s allegations against Superintendent Harry appear
to be “premised merely on the fact that [Superintendent Harry] was a prison
supervisor when the incidents set forth in the [Petition] occurred.” West, slip op. at
__, 2013 U.S. Dist. LEXIS 123882, at *23. Accordingly, Petitioner has failed to state
a valid claim against Superintendent Harry.13


       12
            In fact, according to Petition paragraph 7, Petitioner’s confinement in the RHU was
allegedly brought about by persons not named as respondents in this action.
         13
            On July 14, 2021, Petitioner filed a document titled Bailey Objects to Respondent’s
Preliminary Objections to the Petition for Review, wherein Petitioner responded to the Preliminary
Objections, claiming that Superintendent Harry was unhappy with the Settlement Agreement and,
further,
               [w]ith respect to [Superintendent Harry]’s [P]reliminary [O]bjection
               that [Petitioner] failed to sufficiently allege personal involvement on
               Superintendent Harry is in error due to after being transfer[red] to
               SCI-Camp Hill on [January 9, 2020], I spoke with [Superintendent]
               Harry about [sic] I need her to [a]pprove my (4) [e]xtra [l]egal
               [b]oxes for active pending cases and filed a complaint to her[.] [S]he
               stated nobody [sic] going to touch your [l]egal [p]roperty[,] so she
               was aware of the situation from the start, [and] her failure to answer
               the complaint in writing, was intentionally [sic] so she allowed []
               James, [] Kauf[f]man, [and] Digby to [d]estroy/[c]onfiscate my
               [c]riminal [c]ase [n]otes/[r]esearch, [t]ranscripts by stating that I
               have excess property [which was] error when all my [l]egal
               [d]ocuments [were] received through the [l]egal [m]ail [p]rocess
               [p]olicy in which I have a [f]irst [a]mendment [r]ight to obtain.
Id. at 2, ¶ 4. Notwithstanding Petitioner’s assertions, this Court “must confine its analysis to the”
Petition and any documents or exhibits attached thereto. Torres, 997 A.2d at 1245.
                                                 9
                                        Conclusion
              For all of the above reasons, Superintendent Harry’s first Preliminary
Objection is sustained and the Petition is dismissed.14




                                           _________________________________
                                           ANNE E. COVEY, Judge




       14
          Given this Court’s disposition of the first Preliminary Objection, it does not reach
Superintendent Harry’s other Preliminary Objections.
                                             10
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Demetrius Bailey,                     :
                    Petitioner        :
                                      :
            v.                        :
                                      :
C.O. James, C.O. Kauffman,            :
Unit Manager Jen Digby,               :
Superintendent Laurel Harry,          :   No. 73 M.D. 2021
                  Respondents         :


                                 ORDER

            AND NOW, this 24th day of May, 2022, Superintendent Laurel Harry’s
first Preliminary Objection to Demetrius Bailey’s (Bailey) Petition for Review
(Petition) is SUSTAINED and Bailey’s Petition is DISMISSED.




                                    _________________________________
                                    ANNE E. COVEY, Judge